DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 8, and 36 are amended.
Claims 1, 2, 4, 6-9, 11, 13, 14, 29, 32, 36, 37, 39, and 43 are pending for examination.
Response to arguments
Re: 35 U.S.C. § 103 rejection
Applicant’s response received on 2/15/2022 has been fully considered. Below are applicant’s main arguments:
Applicant’s argument: (Pg. 9, last Paragraph) the Office Action fails to show in the cited passages any indication of whether to configure initial states of the logical channels. For instance, the Office Action fails to demonstrate that the cited passages disclose "the duplication transmission configuration further comprises for uplink transmission, configuring initial states of two logical channels as whether to be in an activated state immediately after the configuration".
Examiner’s response: Examiner respectfully disagrees. The following disclosures in Vivo, as discussed in the office action:
Vivo: Proposal 2: The MAC CE is suitable for signaling to (de)activate the duplication transmission;
§ 2.2, lines 2-6, “it is better that the duplication transmission can be on/off after duplication configuration. It was also discussed by other companies in [2] [3] [4]. The timing of duplication transmission is not so strict between the gNB and UE because there is a duplication avoidance mechanism in PDCP layer. So it is seemed that the MAC CE is suitable for signaling to active the duplication transmission”,
suggests that one choice of initial states of two logical channels as whether to be in an activated state immediately after the configuration, would be unactivated state and after activation configuration and it the channels are activated only after receiving activation signaling through MAC CE.
Applicant’s argument: (Pg. 10, Par. 2) “the Office Action and the Advisory Action fail to demonstrate that the cited passages indicate 4 states of duplication transmission configuration for each radio bearer, and that the 4 states for instance are: state 1, the initial state being an activated state and the duplication transmission being allowed to be activated; state 2, the initial state not being an activated state and the duplication transmission being allowed to be activated; state 3, the initial state being an activated state and the duplication transmission being allowed to be deactivated; state 4, the initial state not being an activated state and the duplication transmission being allowed to be deactivated”.
Examiner’s response: Examiner respectfully disagrees. As per discussion above in disclosure by Vivo, a channel is configured first and then activated by MAC CE and thus implicitly the channel may be in three different states, namely a) configured and activated b) configured and not activated, c) not configured and not activated. The fourth state of not being configured and not activated is of no interest because, if a channel is not configured, it is not activated by default. 

Applicant’s comment: (Pg. 11, first paragraph) “the Office Action fails to cite to any configuration for each split radio bearer, such as whether to allow to activate or deactivate the duplication transmission ( e.g., bearer characteristic: "allow" or not "allow"), or to show teachings on any situation that does not require notifying the activation or deactivation of the duplication transmission for the radio bearers”.
Examiner’s response: Examiner respectfully disagrees. As discussed in the office action, as per disclosure by Vivo, allowance to allow to activate or deactivate is implied by the disclosure of configuration first and activation second, i.e., if a channel is configured, it is implicitly allowed to be activated and activated only when command from MAC CE is received.
35 U.S.C. § 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 29, 36-37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1704247, “Configuration and activation/deactivation of duplication”, source CATT, 3GPP TSG-RAN WG2 Meeting #98, hereinafter “CATT” in view of R2-1704578, “Duplication data in CA”, source vivo, 3GPP TSG-RAN WG2 Meeting #98, hereinafter “Vivo”.
Regarding claim 1, CATT teaches, ‘a configuration method of duplication transmission (see title, “Configuration and activation/deactivation of duplication”).
Though CATT does not expressly teach, ‘determining each radio bearer of a terminal; and performing a duplication transmission configuration for each radio bearer’, a person of ordinary skill in the art would come up with the claimed element based on the following CATT discloses:
“not all DRBs are necessarily configured with DC or CA. Therefore the configuration granularity should be DRB level” (§ 2.2);
“Proposal 2: Packet duplication is configured by RRC at DRB level”.
Above disclosures by CATT provide teaching that each DRB is determined whether packet duplication for the bearer is configured or not.
Motivation of packet duplication per DRB level is based on consideration of quality of the link or requirement for services, as disclosed by CATT, “in support of URLLC services by providing enhanced latency and reliability performance” (§ 2.1, lines 5-6); “dynamic control by MAC based on some radio link quality information” (§ 2.1, lines 6-7).
‘wherein the duplication transmission configuration comprises a Radio Bearer Identity, RB ID, and a configuration of a PDCP entity corresponding to the bearer’ (Vivo: Proposal 2: The MAC CE is suitable for signaling to (de)activate the duplication transmission. The radio bearer ID and the SN of PDCP PDU should be carried in the MAC CE.”), and 
‘the duplication transmission configuration further comprises for uplink transmission, configuring initial states of two logical channels as whether to be in an activated state immediately after the configuration’ (Vivo: § 2.2, lines 2-6, “it is better that the duplication transmission can be on/off after duplication configuration. It was also discussed by other companies in [2] [3] [4]. The timing of duplication transmission is not so strict between the gNB and UE because there is a duplication avoidance mechanism in PDCP layer. So it is seemed that the MAC CE is suitable for signaling to active the duplication transmission.”; lines 8-9, “The MAC CE should also tell which PDCP PDU should be the starting PDU for the duplication transmission”; it is obvious from above disclosures that the activation of radio bearer after the configuration is dependent on the MAC layer through MAC CE which may select time to activate the duplicate function.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine disclosure by Vivo with that of CATT so that duplication may be controlled by PDU level too, as disclosed by CATT, “For example, UE could apply the feature on selected PDCP PDUs only. One use-case where it can bring a good overhead/reliability compromise is where UE only duplicates PDCP PDUs associated with ARQ retransmissions”, and implemented as per disclosure by Vivo above, “which PDCP PDU should be the starting PDU for the duplication transmission”.
From discussion above, it is obvious that the teachings of Vivo and CATT combinedly teaches, ‘for uplink transmission, a configuration as to whether to allow to activate or deactivate the duplication transmission’. As per disclosure by Vivo, allowance to allow to activate or deactivate is implied by the 

Regarding claim 2, combination of CATT and Vivo teaches ‘the method of claim 1, wherein the duplication transmission configuration is performed for each radio bearer’ (as discussed above in claim 1, “configuration granularity should be DRB level” (§ 2.2)) ‘using an RRC signaling’ (CATT: §2, Proposal 1: Packet duplication is configured by RRC).

Regarding claim 8, CATT teaches, a duplication transmission method (see title, “Configuration and activation/deactivation of duplication”).
Though CATT does not expressly teach, “receiving, by a terminal, a duplication transmission configuration performed at a network side, wherein the duplication transmission configuration is performed at the network side for each radio bearer of the terminal; and performing the duplication transmission according to the configuration’, a person of ordinary skill in the art would come up with the claimed element based on the following CATT discloses:
“not all DRBs are necessarily configured with DC or CA. Therefore the configuration granularity should be DRB level” (§ 2.2);
“Proposal 2: Packet duplication is configured by RRC at DRB level”.
Above disclosures by CATT provide teaching that each DRB is determined whether packet duplication for the bearer is configured or not.
Motivation of packet duplication per DRB level is based on consideration of quality of the link or requirement for services, as disclosed by CATT, “in support of URLLC services by providing enhanced latency and reliability performance” (§ 2.1, lines 5-6); “dynamic control by MAC based on some radio link quality information” (§ 2.1, lines 6-7).
‘wherein the duplication transmission configuration comprises a Radio Bearer Identity, RB ID, and a configuration of a PDCP entity corresponding to the bearer’ (Vivo: Proposal 2: The MAC CE is suitable for signaling to (de)activate the duplication transmission. The radio bearer ID and the SN of PDCP PDU should be carried in the MAC CE.”), and 
‘the duplication transmission configuration further comprises for uplink transmission, configuring initial states of two logical channels as whether to be in an activated state immediately after the configuration’ (Vivo: § 2.2, lines 2-6, “it is better that the duplication transmission can be on/off after duplication configuration. It was also discussed by other companies in [2] [3] [4]. The timing of duplication transmission is not so strict between the gNB and UE because there is a duplication avoidance mechanism in PDCP layer. So it is seemed that the MAC CE is suitable for signaling to active the duplication transmission.”; lines 8-9, “The MAC CE should also tell which PDCP PDU should be the starting PDU for the duplication transmission”; it is obvious from above disclosures that the activation of radio bearer after the configuration is dependent on the MAC layer through MAC CE which may select time to activate the duplicate function.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine disclosure by Vivo with that of CATT so that duplication may be controlled by PDU level too, as disclosed by CATT, “For example, UE could apply the feature on selected PDCP PDUs only. One use-case where it can bring a good overhead/reliability compromise is where UE only duplicates PDCP PDUs associated with ARQ retransmissions”, and implemented as per disclosure by Vivo above, “which PDCP PDU should be the starting PDU for the duplication transmission”.
CATT teaches, ‘for uplink transmission, a configuration as to whether to allow to activate or deactivate the duplication transmission’ (implied by CATT disclosure, “Proposal 4: Packet duplication is activated/de-activated commonly for all DRBs configured with duplication via a MAC CE.”; “configured with duplication”, as per the disclosure, implies ‘allow to activate’.).

Regarding claim 9, combination of CATT and Vivo teaches ‘the method of claim 8 (discussed above) ‘wherein the terminal receives an RRC signalling from the network side and determines the duplication transmission configuration’ ( CATT: “Proposal 2: Packet duplication is configured by RRC at DRB level”; receiving the signaling with configuration is implied).

Regarding claim 29, it is a device for implementing method of claim 1. The device is in the network side. Though CATT does not expressly teach a device comprising a processor configured to read a program in a memory to perform the method according to claim 1, the presence of a processor and memory is implied to be present in any device implementing method of claim 1.
Claim is rejected based on rejection of claim 1. 

Regarding claim 36, it is device performing method of claim 8. Though CATT does not teach a processor, memory and transceiver as per the claim, the presence of a processor, memory and transceiver is implied by any device performing method of claim 8.
Claim is change in category with respect to claim 8 and is rejected based on rejection of claim 8.

Regarding claim 37, it is device performing method of claim 9, taught by combination of CATT and Vivo (disclosed above). 
Claim is change in category with respect to claim 9 and is rejected based on rejection of claim 9.

Regarding claim 43, it is for a non-transitory readable storage medium, wherein the readable storage medium comprises program codes which are configured, when running on a computing device, to cause the computing device to perform the method of claim 8.
Claim element of performing method of claim 8 have been discussed above and is rejected based on rejection of claim 8.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over combination of CATT and Vivo as applied to claim 1 above , and further in view of hereinafter R2-1704660, “Consideration on the activation/deactivation of data duplication for CA”, source ZTE, 3GPP TSG-RAN WG2 Meeting #98, hereinafter  “ZTE”.

Regarding claim 4, combination of CATT and Vivo teaches ‘the method of claim 1, wherein the duplication transmission of the radio bearer is activated or deactivated using an MAC layer signaling’ (CATT: Proposal 4: Packet duplication is activated/de-activated commonly for all DRBs configured with duplication via a MAC CE);
Combination of CATT and Vivo does not expressly teach, ‘wherein the MAC layer signalling for activation or deactivation is an independent MAC subheader without MAC layer load’.
ZTE in the same field of endeavor teaches, “Proposal 2: MAC CE should be used to indicate the deactivation or activation of packet duplication” and “Proposal 3: LCH ID should be included in the MAC CE for activation/deactivation of packet duplication”. 
A person of ordinary skill could come up with the claimed invention combining disclosures by combination of CATT and Vivo and using the above disclosures by ZTE and the use of logical channel ID in the standards, i.e., the Logical Channel ID, LCID, as described above in claim 3, identifies the logical channel instance of the corresponding MAC control element, and define an independent MAC subheader for purpose of activation/deactivation. It is obvious that the MAC subheader will not require any load because all the information related to activation/deactivation are present in the MA CE and LCID, motivated by use of LCID in the MAC subheader for identification of the logical channel instance for activation/deactivation purpose.

Regarding claim 11, combination of CATT and Vivo teaches ‘the method of claim 8 (discussed above). 
Claim element, ‘wherein the terminal receives an MAC layer signalling for activating or deactivating the duplication transmission from the network side;
wherein the MAC layer signalling for activation or deactivation is an independent MAC
subheader without MAC layer load’ has been discussed above in claim 4. 
	Claim is rejected based on rejection of claim 4, rejected based on combination of CATT, Vivo and ZTE.

Claims 6-7, 13-14, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over combination of CATT, Vivo and ZTE as applied to claim 4 above, and further in view of R2-1704272, “Duplication Impacts to MAC”, source Nokia, Alcatel-Lucent Shanghai Bell, 3GPP TSG-RAN WG2 Meeting #98, hereinafter “Nokia”.

Regarding claim 6, combination of CATT, Vivo and ZTE teaches the method of claim 4 (discussed above). 
Combination of CATT, Vivo and ZTE however does not expressly teach, ‘wherein a field in the MAC subheader is used to indicate that an MAC CE is used to activate or deactivate the duplication transmission’. 
 ‘wherein a field in the MAC subheader is used to indicate that an MAC CE is used to activate or deactivate the duplication transmission’ (Nokia: § 2, pg. 2, “For the dynamic control of duplication, it is therefore proposed to rely on a MAC Control Element. In the downlink, the MAC control element would contain a bitmap with one bit per configured radio bearer commanding the UE to either turn duplication on (bit set to 1) or off (bit set to 0)).
A person of ordinary skill before the effective filing date of the claimed invention would combine the disclosure by Nokia with that of combination of CATT, Vivo and ZTE, for the simplest way to identify a radio bearer’s duplication status.

Regarding claim 7, combination of CATT, Vivo, ZTE and Nokia teaches the method of claim 6 (discussed above).
Nokia teaches, ‘wherein an LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the duplication transmission’ (Nokia: Proposal 3: duplication is controlled by a MAC Control Element), and
‘another field indicates whether to activate or deactivate specifically’ (Nokia: § 2, “In the downlink, the MAC control element would contain a bitmap with one bit per configured radio bearer commanding the UE to either turn duplication on (bit set to 1) or off (bit set to 0)”). 
ZTE teaches, ‘wherein one LCID value is used to indicate that the MAC CE is an MAC CE for activating or deactivating the duplication transmission’ (ZTE: Proposal 3: LCH ID should be included in the MAC CE for activation/deactivation of packet duplication). 
Nokia teaches, ‘different values of a CE Type field are used to indicate that the MAC CE is an MAC CE for activating the duplication transmission or an MAC CE for deactivating the duplication transmission’ (implied by the disclosure above by Nokia about bitmap values of 1, for activation, and 0 for deactivation). 
‘an LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the duplication transmission, wherein two LCID values are used to indicate an MAC CE for activating the duplication transmission and an MAC CE for deactivating the duplication transmission respectively’ is not examined, being an alternate choice.

Regarding claim 13, combination of CATT, Vivo, and ZTE teaches the method of claim 11 (discussed above). The claim, ‘wherein a field in the MAC subheader is used to indicate that an MAC CE is used to activate or deactivate the duplication transmission’ has been discussed above in claim 6.
Claim is rejected based on rejection of claim 6 rejected by combination of CATT, Vivo, ZTE, and Nokia.

Regarding claim 14, combination of CATT, Vivo, ZTE and Nokia teaches the method of claim 13 (discussed above).
The claim, ‘wherein an LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the duplication transmission, and another field indicates whether to activate or deactivate specifically, wherein one LCID value is used to indicate that the MAC CE is an MAC CE for activating or deactivating the duplication transmission, and different values of a CE Type field are used to indicate that the MAC CE is an MAC CE for activating the duplication transmission or an MAC CE for deactivating the duplication transmission; or
an LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the duplication transmission, wherein two LCID values are used to indicate an MAC CE for activating the duplication transmission and an MAC CE for deactivating the duplication transmission respectively’ has been discussed above in claim 7.
Claim is rejected based on rejection of claim 7.

Regarding claim 32, it is a device of claim 29. 
The claim elements, ‘wherein the processor is further configured to activate or deactivate the duplication transmission of the radio bearer using an MAC layer signaling;
‘wherein the processor is further configured to use the MAC layer signalling that is an independent MAC subheader without MAC layer load for activation or deactivation (discussed above in claim 4);
‘wherein the processor is further configured to use a field in the MAC subheader to indicate that an MAC CE is used to activate or deactivate the duplication transmission’ (discussed above in claim 6);
‘wherein the processor is further configured to use an LCID field in the MAC subheader to indicate that the MAC CE is used to activate or deactivate the duplication transmission, and use another field to indicate whether to activate or deactivate, wherein one LCID value is used to indicate that the MAC CE is an MAC CE for activating or deactivating the duplication transmission, and different values of a CE Type field are used to indicate that the MAC CE is an MAC CE for activating the duplication transmission or an MAC CE for deactivating the duplication transmission; or, 
to use an LCID field in the MAC subheader to indicate that the MAC CE is used to activate or deactivate the duplication transmission, wherein two LCID values are used to indicate an MAC CE for activating the duplication transmission and an MAC CE for deactivating the duplication transmission respectively’ (discussed above in claim 7), are for device on the network side.
Claim is rejected based on rejections discussed above for claims 4, 6, and 7, rejected based on disclosures by CATT, Vivo, ZTE and Nokia.

Regarding claim 39, it is for the device implementing method of claim 36, which is on the receiving side.  The claim elements, ‘wherein the processor is further configured to receive an MAC layer signalling for activating or deactivating the duplication transmission from the network side;
wherein the processor is further configured to receive the MAC layer signalling that is an independent MAC subheader without MAC layer load for activation or deactivation’ (discussed above in claim 4 with respect to the transmission side);
‘wherein a field in the MAC subheader is used to indicate that an MAC CE is used to activate or deactivate the duplication transmission’ (discussed above in claim 6 with respect to the transmission side);
‘wherein an LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or deactivate the duplication transmission, and another field indicates whether to activate or deactivate specifically, wherein one LCID value is used to indicate that the MAC CE is an MAC CE for activating or deactivating the duplication transmission, and different values of a CE Type field are used to indicate that the MAC CE is an MAC CE for activating the duplication transmission or an MAC CE for deactivating the duplication transmission; or an
LCID field in the MAC subheader is used to indicate that the MAC CE is used to activate or
deactivate the duplication transmission, wherein two LCID values are used to indicate an MAC CE for activating the duplication transmission and an MAC CE for deactivating the duplication transmission respectively’ (discussed above in claim 7 with respect to the transmission side), describe elements including method performed by the device on the receiving side’. 
Claim is rejected based on rejections discussed above for claims 4, 6, and 7, rejected based on disclosures by CATT, Vivo, ZTE and Nokia.
Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

b) R2-1704835 discusses Dynamic activation/deactivation of packet duplication;
c) R2-1705680 discusses NR MAC header fields.
d) EP-3297382-A1 discloses SCell activation/deactivation through MAC CE ([0242]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462